DETAILED ACTION
1.	This is a first action on the merits of application 17189284.
2.	Claims 1-17 are pending.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-8, 11-12, 16-19, 21, 23-25 of prior U.S. Patent No. 10967938 (‘938).  This is a statutory double patenting rejection.
5.	Claim 1 is fully encompassed by claim 1 of U.S. patent ‘938.
6.	Claim 2 is fully encompassed by claim 2 of U.S. patent ‘938. 
7.	Claim 3 is fully encompassed by claim 3 of U.S. patent ‘938.
8.	Claim 4 is fully encompassed by claim 5 of U.S. patent ‘938.
9.	Claim 5 is fully encompassed by claim 6 of U.S. patent ‘938.
10.	Claim 6 is fully encompassed by claim 7 of U.S. patent ‘938.
11.	Claim 7 is fully encompassed by claim 8 of U.S. patent ‘938.
12.	Claim 8 is fully encompassed by claim 11 of U.S. patent ‘938.
13	Claim 9 is fully encompassed by claim 12 of U.S. patent ‘938.
14.	Claim 10 is fully encompassed by claim 16 of U.S. patent ‘938.
15.	Claim 11 is fully encompassed by claim 17 of U.S. patent ‘938.
16.	Claim 12 is fully encompassed by claim 18 of U.S. patent ‘938.
17.	Claim 13 is fully encompassed by claim 19 of U.S. patent ‘938.
18.	Claim 14 is fully encompassed by claim 21 of U.S. patent ‘938.
19.	Claim 15 is fully encompassed by claim 23 of U.S. patent ‘938.
20.	Claim 16 is fully encompassed by claim 24 of U.S. patent ‘938.
21.	Claim 17 is fully encompassed by claim 25 of U.S. patent ‘938.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617